Exhibit99.2 BPZ Resources,Inc. and Subsidiaries Contractual Arrangement Description for the Unaudited Pro Forma Consolidated Financial Statements On December 26, 2012, the Company closed its contractual arrangements for the sale of a 49% participating interest, in offshore Block Z-1 to Pacific Rubiales.Under terms of the original agreements signed on April 27, 2012, the Company (together with its subsidiaries) formed an unincorporated joint venture relationship with Pacific Rubiales (together with its subsidiaries) to explore and develop the offshore Block Z-1 located in Peru. Pursuant to the original agreements, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 from the effective date of the SPA, January 1, 2012. In December 2012, the Company and Pacific Rubiales waived and modified certain contract conditions in order to effect an accelerated closing of the contractual arrangement.With this closing the Company received the remaining $85 million of cash.Operating revenues and expenses were also allocated at each partner's respective participating interest from that point forward. The following unaudited pro forma financial information is presented to illustrate the effect of the Company’s December 26, 2012 sale of a 49% participating interest, including reserves, in Block Z-1 in Peru on its historical financial position and operating results. The unaudited pro forma balance sheet as of September 30, 2012 is based on the historical financial statements of the Company as of September 30, 2012 after giving effect to the closing of the contractual arrangement as if it had occurred on September 30, 2012.The unaudited pro forma statements of operations for the nine months ended September 30, 2012 and the year ended December 31, 2011 are based on the historical financial statements of the Company for such periods after giving effect to the closing of the contractual arrangement as if it had occurred on January 1, 2011.The unaudited pro forma financial information should be read in conjunction with the Company’s historical consolidated financial statements and notes contained in the Company’s 2011 Annual Report on Form 10-K, filed on March 14, 2012, and Form 10-Q for the quarter ended September 30, 2012, filed on November 9, 2012. The preparation of the unaudited pro forma consolidated financial information is based on financial statements prepared in accordance with accounting principles generally accepted in the United States of America.These principles require the use of estimates that affect the reported amounts of assets, liabilities, revenues and expenses. Actual results could differ from those estimates. The unaudited pro forma consolidated financial information is provided for illustrative purposes only and does not represent what the actual results of operations or the financial position of the Company would have been had the closing of the contractual arrangement occurred on the respective dates assumed, nor is it indicative of the Company’s future operating results or financial position.The pro forma adjustments reflected in the accompanying unaudited pro forma consolidated financial information reflect estimates and assumptions that the Company’s management believes to be reasonable. BPZ Resources, Inc. and Subsidiaries Unaudited Pro Forma Consolidated Balance Sheet September 30, 2012 (In thousands) Historical Pro Forma Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ $ ) a $ Accounts receivable - Income taxes receivable - Value added tax receivable ) b Inventory - Prepaid and other current assets c Total current assets ) Property, equipment and construction in progress, net ) b Restricted cash c Other non-current assets - Investment in Ecuador property, net - Deferred tax asset ) d Total assets $ $ ) $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ - $ Accrued liabilities - Other liabilities - Accrued interest payable - Derivative financial instruments - Current maturity of long-term debt and capital lease obligations - Total current liabilities - Asset retirement obligation - Derivative financial instruments - - - Long-term debt and capital lease obligations, net ) e Total long-term liabilities ) Commitments and contingencies Stockholders’ equity: Preferred stock, no par value, 25,000 authorized; none issued and outstanding - - - Common stock, no par value, 250,000 authorized; 116,333 shares issued and outstanding at September 30, 2012 - Accumulated deficit ) f ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ ) $ The accompanying notes are an integral part of these unaudited pro forma financial statements. BPZ Resources, Inc. and Subsidiaries Unaudited Pro Forma Consolidated Statement of Operations For the Nine Months Ended September 30, 2012 (In thousands, except per share data) Historical Pro Forma Adjustments Pro Forma Net revenue: Oil revenue, net $ $ ) g $ Other revenue - Total net revenue ) Operating and administrative expenses: Lease operating expense ) g General and administrative expense ) g Geological, geophysical and engineering expense ) j Dry hole costs - - - Depreciation, depletion and amortization expense ) h Standby costs ) g Other expense ) g Total operating and administrative expenses ) Operating income (loss) ) ) Other income (expense): Income from investment in Ecuador property, net - Interest expense ) - ) Loss on extinguishment of debt ) - ) Gain (loss) on derivatives ) - ) Interest income 22 - 22 Other income (expense) ) - ) Total other expense, net ) - ) Income (loss) before income taxes ) ) Income tax expense (benefit) ) i ) Net income (loss) $ ) $ k $ ) Basic net income (loss) per share $ ) $ ) Diluted net income (loss) per share $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited pro forma financial statements. BPZ Resources, Inc. and Subsidiaries Unaudited Pro Forma Consolidated Statement of Operations For the Year Ended December 31, 2011 (In thousands, except per share data) Historical Pro Forma Adjustments Pro Forma Net revenue: Oil revenue, net $ $ ) g $ Other revenue - Total net revenue ) Operating and administrative expenses: Lease operating expense ) g General and administrative expense ) g Geological, geophysical and engineering expense - Dry hole costs - Depreciation, depletion and amortization expense ) h Standby costs ) g Other expense - - - Total operating and administrative expenses ) Operating income (loss) Other income (expense): Income from investment in Ecuador property, net - Interest expense ) - ) Loss on extinguishment of debt - - - Gain (loss) on derivatives ) - ) Interest income - Other income (expense) - - Total other expense, net ) - ) Income (loss) before income taxes ) ) ) Income tax expense (benefit) ) i ) Net income (loss) $ ) $ ) $ ) Basic net income (loss) per share $ ) $ ) Diluted net income (loss) per share $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited pro forma financial statements. BPZ Resources,Inc. and Subsidiaries Notes to Unaudited Pro Forma Consolidated Financial Statements 1. Basis of Presentation The accompanying unaudited pro forma consolidated financial statements and explanatory notes present the financial statements of the Company assuming the closing, as described in the Contractual Arrangement Description preceding these pro forma financial statements, occurred as of September 30, 2012 with respect to the balance sheet and as of January 1, 2011 with respect to the statements of operations for the nine months ended September 30, 2012 and the year ended December 31, 2011. The unaudited pro forma consolidated financial statements are presented for illustrative purposes only and do not purport to represent what the financial position or results of operations of the Company would have been had the closing of the contractual arrangement occurred on the dates noted above, or to project the financial position or results of operations of the Company for any future periods. The pro forma adjustments are based on available information and certain assumptions that management believes are reasonable. The pro forma adjustments are directly attributable to the contractual arrangement on the results of operations of the Company. In the opinion of management, all adjustments necessary to present fairly the unaudited pro forma financial statements have been made. The following are descriptions of the columns included in the accompanying unaudited pro forma consolidated financial statements: Historical – Represents the historical consolidated balance sheet of the Company as of September 30, 2012 and the historical consolidated statements of operations of the Company for the nine months ended September 30, 2012 and the year ended December 31, 2011. Pro Forma Adjustments – Represents the adjustments to the historical consolidated financial statements required to derive the pro forma financial position of the Company as of September 30, 2012, assuming the closing of the contractual arrangement occurred as of September 30, 2012 and the pro forma results of operations of the Company for the nine months ended September 30, 2012 and the year ended December 31, 2011, assuming the closing of the contractual arrangement occurred as of January 1, 2011. 2. Pro Forma Adjustments Consolidated Balance Sheet Notes: a To adjust cash for the estimated receipt of proceeds from the sale of 49% interest in Block Z-1, less the related transaction fees and other related closing costs; less 49% of the related net revenues and expenses of Block Z-1 sold, and less amounts reclassified to the debt service reserve accounts. b To eliminate historical cost of assets sold and related depreciation, depletion and amortization. c To reclassify amounts to the debt service reserve accounts. d To record the related taxes. e To eliminate notes received from Pacific Rubiales f Includes gain from the sale of 49% interest in Block Z-1, transaction fees, approximately $4.2 million and other related closing costs; and 49% of the related net revenues and expenses from January 1, 2012 of Block Z-1 sold, net of taxes. Consolidated Statement of Operations g To eliminate the revenues and operating expenses associated with the sale of 49% interest in Block Z-1. h To adjust historical depreciation, depletion and amortization expense associated with sale of 49% interest in Block Z-1. i To record the related taxes. j To remove the exploration expenses associated with the contractual arrangement. k The gain on the sale is not included in the statement of operations as it is a non recurring item.
